Case 16-07742        Doc 44     Filed 04/22/19     Entered 04/22/19 15:54:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 07742
         Tara Tywania Griffin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/07/2016.

         2) The plan was confirmed on 05/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/13/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/08/2016, 11/19/2018.

         5) The case was Dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-07742              Doc 44          Filed 04/22/19    Entered 04/22/19 15:54:08                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $4,010.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $4,010.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,535.77
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $173.35
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $2,709.12

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Americash Loans, LLC                      Unsecured           0.00           NA              NA            0.00       0.00
 AT&T Mobility II LLC                      Unsecured         900.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured     10,372.45     11,388.18        11,388.18           0.00       0.00
 Commonwealth Edison Company               Unsecured         896.10      1,044.63        1,044.63           0.00       0.00
 Credit Management Lp                      Unsecured         544.00           NA              NA            0.00       0.00
 Directv                                   Unsecured         456.13           NA              NA            0.00       0.00
 H&R ACCOUNTS                              Unsecured         342.38           NA              NA            0.00       0.00
 I C System Inc                            Unsecured         951.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         245.23           NA              NA            0.00       0.00
 LJ ROSS                                   Unsecured         896.00           NA              NA            0.00       0.00
 LVNV Funding LLC                          Unsecured         333.24           NA              NA            0.00       0.00
 MidAmerican Energy                        Unsecured         492.43        492.43          492.43           0.00       0.00
 Montgomerywd                              Unsecured         172.00           NA              NA            0.00       0.00
 Nicor Advanced Energy                     Unsecured         122.18           NA              NA            0.00       0.00
 Peoples Engy                              Unsecured          92.00           NA              NA            0.00       0.00
 PLS Financial Services Inc                Unsecured           0.00           NA              NA            0.00       0.00
 Quantum3 Group                            Unsecured         242.75           NA              NA            0.00       0.00
 RJM Acquisitions LLC                      Unsecured          41.18           NA              NA            0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured            NA          34.57           34.57           0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        1,600.00       1,634.57        1,600.00      1,223.11      77.77




UST Form 101-13-FR-S (9/1/2009)
Case 16-07742        Doc 44      Filed 04/22/19     Entered 04/22/19 15:54:08             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,600.00          $1,223.11             $77.77
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,600.00          $1,223.11             $77.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,959.81               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,709.12
         Disbursements to Creditors                             $1,300.88

 TOTAL DISBURSEMENTS :                                                                       $4,010.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
